                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

CLIFFORD DURHAM, JR.,                    :          MOTION TO VACATE
                                         :          28 U.S.C. § 2255
                   Movant,               :
                                         :          CRIMINAL ACTION NO.
vs.                                      :          1:96-CR-0448-CC-RGV-1
                                         :
UNITED STATES OF AMERICA,                :          CIVIL ACTION NO.
                                         :          1:19-CV-2279-CC-RGV
                   Respondent.           :

                                      ORDER

      This matter is before the Court on the Final Report and Recommendation

(the “R&R”) [Doc. No. 48] issued by Magistrate Judge Russell G. Vineyard on

August 1, 2019. Magistrate Judge Vineyard recommends that this action be

dismissed pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings.

The record reflects that no objections to the R&R have been filed and that the time

period permitted for filing any such objections has elapsed.

      Having reviewed the R&R for plain error in accordance with United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983), the Court finds that the R&R is correct

both in fact and in law. Accordingly, the Court ADOPTS the R&R [Doc. No. 48]

as the opinion of this Court and ORDERS that Clifford Durham, Jr.’s § 2255

motion is DISMISSED as untimely. The Court FURTHER DENIES a certificate
of appealability, as the dismissal of the § 2255 motion as time barred is not

debatable by jurists of reason.

      SO ORDERED this 9th day of October, 2019.



                                  s/ CLARENCE COOPER
                                  CLARENCE COOPER
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                        2
